DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kosei (US PGPub 2013/0141409), Cha et al. (US PGPub 2017/0206825), Orio et al. (US PGPub 2020/0279519) and Wang (US PGPub 2020/0160801).

Regarding claim 1, Kosei discloses a method of calculating a gamma value for a display panel having first to kth display areas, wherein the method calculates first to kth RGB gamma values ([0007], a gamma correction method, Examiner notes in Kosei k would equal 1), the method comprising:
displaying a first color test image having a first target gray level on the display panel, and then measuring a first luminance value of a first light emitted from a first color pixel included in a jth display area, where j is an integer between 1 and k, by using a luminance measurement device (fig. 1 and [0019], a panel being tested is connected to a pattern generator which is in turn driven to display a reference pattern on the panel being tested (S1), Examiner notes in Kosei reference j would equal 1 since one display area is tested);
displaying a second color test image having the first target gray level on the display panel, and then measuring a second luminance value of a second light emitted from a second color pixel included in the jth display area by using the luminance measurement device ([0021], an image is taken by the surface distribution luminance meter of the panel being tested displaying the gray level of an image, and first luminance information including luminance values of respective points on the panel is acquired (S2));
obtaining an estimated value wherein the RGB gray level-driving current curves include a first color gray level-driving current curve which maps a gray level of the first color pixel to an estimated first value, and the second color gray level-driving current curve which maps a gray level of the second color pixel to an estimated second value ([0025],  the panel generator is operated so that the panel being tested displays a gradation pattern varying from a minimum gray level to a maximum gray level (S4));
obtaining a second target gray level of the first color pixel at the estimated third value from the first color gray level-driving current curve of the RGB gray level-driving current curves ([0027], an image is taken by the surface distribution luminance meter of the panel being tested on which the gradation pattern is displayed so that second luminance information is obtained (S5)); and
calculating a target gamma value to be applied to the first color pixel included in the jth display area ([0030] and fig. 1, Next, a gamma curve is obtained from the gradation pattern having the corrected second luminance information (S7)).
Kosei discloses a method for determining a gamma value for a display panel however it is known to divide a display panel into multiple areas. In a similar field of endeavor of display devices, Cha discloses wherein the method calculates first to kth RGB gamma values, where k is an integer greater than or equal to 2, to be applied to the first to kth display areas ([0068], A first curve 211 may represent a gamma characteristic of a first pixel which is at a center of the display panel 110, a second curve 212 may represent a gamma characteristic of a second pixel which is in a first area (e.g., an area adjacent to the scan driver 120 illustrated in FIG. 1) of the display panel 110, and a third curve 213 may represent a gamma characteristic of a third pixel which is in a second area (e.g., an area adjacent to the data driver 140 illustrated in FIG. 1) of the display panel 110. The gamma characteristics may represent a correlation between a grayscale value and a luminance). 
In view of the teachings of Kosei and Cha, it would have been obvious to one of ordinary skill in the art to substitute the single area of Kosei with multiple areas, as taught by Cha, since it is known that gamma characteristics of a pixel may be different according to a location of the pixel (Cha: [0067]). 
Kosei teaches a gamma curve in terms of luminance however other relationships are known including between luminance, voltage, current and grayscale. 
Orio discloses wherein the estimated value is estimated driving current flowing the second color pixel at the first target gray level from a second color gray level-driving current curve of RGB gray level-driving current curves, the estimated first value is estimated driving current flowing the first color pixel and the estimated second value is estimated driving current flowing the second color pixel; the estimated third value is the estimated driving current of the second color pixel (figs. 3A and 21 and [0048], since the luminance level of a subpixel is proportional to a drive current supplied to the OLED element incorporated in the subpixel, and the drive current is determined by the voltage data); and the target gamma value based on the first target gray level, the second target gray level, the first luminance value, and the second luminance value ([0048], When a grayscale value described in an image data is multiplied by a correction coefficient, as illustrated in FIG. 3A, the gamma curve may be modified so that an inflection point of the gamma curve shifts in the right direction, for example, because the luminance level of a subpixel is not proportional to a grayscale value. As illustrated in FIG. 3B, multiplying the voltage data by the gain data may effectively maintain the gamma curve, since the luminance level of a subpixel is proportional to a drive current supplied to the OLED element incorporated in the subpixel, and the drive current is determined by the voltage data.  See also Fig. 21 and corresponding disclosure.). 
In view of the teachings of Kosei, Cha and Orio, it would have been obvious to one of ordinary skill in the art to substitute the relationship between gamma curve and luminance in Kosei to include the relationship between luminance, voltage, current and grayscale as taught by Orio, as known relationships that can be used to calculate gamma curve. 
While Kosei, Cha and Orio discloses a first light and a second light, it has been known in the prior art to have the first light and the second light be different colors and performed at different times. In a similar field of endeavor of display devices, Wang discloses the first light having a first color, the second light having a second color different from the first color, wherein the display of the second color test image is performed after the displaying of the first color test image ([0152] and fig. 6, in S01, obtaining n reference images of the display panel at different input grayscales, wherein the n is an integer greater than or equal to 2). 
In view of the teachings of Kosei, Cha, Orio and Wang, it would have been obvious to one of ordinary skill in the art to perform a first and second test image at different times as taught by Wang, within the system of Kosei, Cha and Orio, for the purpose of performing known alternate tests to achieve expected and intended results. 

Regarding claim 2, Kosei further discloses 
wherein the RGB gray level-driving current curves are predetermined during a design stage of the display panel according to characteristics of a driving transistor and characteristics of an organic light emitting diode that are to be formed in the first color pixel and the second color pixel ([0020], The panel being tested is in a semi-finished product state in which display elements, such as thin film transistors, are formed on a substrate but a backlight device is not yet assembled. For example, the panel being tested is placed on a backlight device for testing which is not for its commercial use, and the pattern generator is operated such that the panel being tested makes "plain display" at a gray level. As used herein, the phrase "plain display" refers to displaying an image with the same gray level over the entire panel being tested. The panel being tested performs the plain display at a predetermined gray level and displays a reference pattern. The pattern generator is a pattern input device that enables the panel being tested to display an image).

Regarding claim 8, Kosei further discloses 
wherein the RGB gray level-driving current curves further include a third color gray level-driving current curve which maps a gray level of a third color pixel in the jth display area to an estimated driving current flowing the third color pixel ([0036], a luminance correction value is obtained from the spectrum difference, and the gamma curve obtained by the corrected gradation pattern in step S7 is corrected again by the luminance correction value. Accordingly, a gamma curve for the backlight device provided from the backlight device manufacturer is obtained).

Claims 3-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kosei, Cha, Orio and Wang in view of Wu (US PGPub 2019/0251916). 

Regarding claim 3, the combination of Kosei, Cha, Orio and Wang does not disclose wherein the first color pixel is a red pixel, and the second color pixel is a green pixel or a blue pixel. Kosei discloses pixels, however other pixel structures are known including those including a red, green and blue subpixel
In a similar field of endeavor of display devices, Wu discloses wherein the first color pixel is a red pixel, and the second color pixel is a green pixel or a blue pixel ([0060], The image 10 includes plural pixels 11, 21, 31, 12, 22, 32, 13, 23, 33, etc. Each of the pixels of the image 10 includes three subpixels, i.e., a red subpixel, a green subpixel, and a blue subpixel. For example, the pixel 22 includes the red subpixel 221, the green subpixel 222, and the blue subpixel 223, and so on. In addition, the data of the image 10 includes a gray level of each of the subpixels of each of the pixels of the image 10). 
In view of the teachings of Kosei, Cha, Orio, Wang and Wu, it would have been obvious to one of ordinary skill in the art to modify the system of Kosei, Cha, Orio and Wang to include red, green and blue subpixels, as taught by Wu, for the purpose of substituting known pixel structures to achieve expected and intended results. 

Regarding claim 4, the combination of Kosei, Cha, Orio, Wang and Wu further discloses 
wherein the first color pixel is a green pixel, and the second color pixel is a red pixel or a blue pixel (Wu: [0060], The image 10 includes plural pixels 11, 21, 31, 12, 22, 32, 13, 23, 33, etc. Each of the pixels of the image 10 includes three subpixels, i.e., a red subpixel, a green subpixel, and a blue subpixel. For example, the pixel 22 includes the red subpixel 221, the green subpixel 222, and the blue subpixel 223, and so on. In addition, the data of the image 10 includes a gray level of each of the subpixels of each of the pixels of the image 10).

Regarding claim 5, the combination of Kosei, Cha, Orio, Wang and Wu further discloses 
wherein the first color pixel is a blue pixel, and the second color pixel is a red pixel or a green pixel (Wu: [0060], The image 10 includes plural pixels 11, 21, 31, 12, 22, 32, 13, 23, 33, etc. Each of the pixels of the image 10 includes three subpixels, i.e., a red subpixel, a green subpixel, and a blue subpixel. For example, the pixel 22 includes the red subpixel 221, the green subpixel 222, and the blue subpixel 223, and so on. In addition, the data of the image 10 includes a gray level of each of the subpixels of each of the pixels of the image 10).

Regarding claim 6, the combination of Kosei, Cha, Orio, Wang and Wu further discloses further comprising:
allocating the target gamma value to a low gray-level region having a gray level which is less than or equal to the first target gray level; and
allocating a reference gamma value of the display panel to a high gray-level region having a gray level which is greater than the first target gray level (Wu: [0062], In step S1003, as shown in FIG. 1a, a first subpixel and a second subpixel are set as a higher subpixel and a lower subpixel. It is noted that the color of the first subpixel is the same as the color of the second subpixel. It is noted that the setting of the first subpixel and the second subpixel is performed on the subpixels with the red color, the blue color and the green color respectively).

Regarding claim 7, the combination of Kosei, Cha, Orio, Wang and Wu further discloses 
wherein the reference gamma value is 2.2 (Wu: [0064], It is noted that the lookup process is configured to let the gray levels of the higher subpixel and the lower subpixel to be converged to a standard gamma curve using a gamma value of 2.2, thereby reducing color shift when displaying the image on an RGB display).

Regarding claim 11, the combination of Kosei, Cha, Orio, Wang and Wu further discloses 
wherein the first color pixel is one of a plurality of first pixels which are included in the jth display area and are the same kind pixel as the first color pixel,
wherein the second color pixel is one of a plurality of second pixels which are included in the jth display area and are the same kind pixel as the second color pixel (Wu: [0062], In step S1003, as shown in FIG. 1a, a first subpixel and a second subpixel are set as a higher subpixel and a lower subpixel. It is noted that the color of the first subpixel is the same as the color of the second subpixel. It is noted that the setting of the first subpixel and the second subpixel is performed on the subpixels with the red color, the blue color and the green color respectively),
wherein the first luminance value is a luminance value of one of the plurality of first pixels included in the jth display area, and
wherein the second luminance value is a luminance value of one of the plurality of second pixels included in the jth display area (Wu: [0064], A shifted gray level of the higher subpixel is determined according to a higher lookup table (H_LUT) based on a gray level of the higher subpixel, and a shifted gray level of the lower subpixel is determined according to a lower lookup table (L_LUT) based on a gray level of the lower subpixel. It is noted that the H_LUT and the L_LUT may be associated with the test pattern data. It is noted that the lookup process is configured to let the gray levels of the higher subpixel and the lower subpixel to be converged to a standard gamma curve using a gamma value of 2.2, thereby reducing color shift when displaying the image on an RGB display).

Regarding claim 12, the combination of Kosei, Cha, Orio, Wang and Wu discloses 
wherein the jth display area includes one unit pixel including at least one red pixel, at least one green pixel, and at least one blue pixel (Wu: [0060], The image 10 includes plural pixels 11, 21, 31, 12, 22, 32, 13, 23, 33, etc. Each of the pixels of the image 10 includes three subpixels, i.e., a red subpixel, a green subpixel, and a blue subpixel. For example, the pixel 22 includes the red subpixel 221, the green subpixel 222, and the blue subpixel 223, and so on. In addition, the data of the image 10 includes a gray level of each of the subpixels of each of the pixels of the image 10).

Regarding claim 13, the combination of Kosei, Cha, Orio, Wang and Wu discloses
wherein the jth display area includes a plurality of unit pixels each including at least one red pixel, at least one green pixel, and at least one blue pixel (Wu: [0060], The image 10 includes plural pixels 11, 21, 31, 12, 22, 32, 13, 23, 33, etc. Each of the pixels of the image 10 includes three subpixels, i.e., a red subpixel, a green subpixel, and a blue subpixel. For example, the pixel 22 includes the red subpixel 221, the green subpixel 222, and the blue subpixel 223, and so on. In addition, the data of the image 10 includes a gray level of each of the subpixels of each of the pixels of the image 10).

Regarding claim 14, the combination of Kosei, Cha, Orio, Wang and Wu further discloses
wherein the target gamma value is calculated independently from a reference display area gamma value that is set to a reference display area (Wu: [0064], A shifted gray level of the higher subpixel is determined according to a higher lookup table (H_LUT) based on a gray level of the higher subpixel, and a shifted gray level of the lower subpixel is determined according to a lower lookup table (L_LUT) based on a gray level of the lower subpixel. It is noted that the H_LUT and the L_LUT may be associated with the test pattern data. It is noted that the lookup process is configured to let the gray levels of the higher subpixel and the lower subpixel to be converged to a standard gamma curve using a gamma value of 2.2, thereby reducing color shift when displaying the image on an RGB display).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kosei, Cha, Orio, Wang and Wu further in view of Ninan (US PGPub 2018/0261184). 

Regarding claim 9, the combination of Kosei, Cha, Orio, Wang and Wu further discloses 
wherein the first color pixel is one of a plurality of first pixels which are included in the jth display area and are the same kind pixel as the first color pixel,
wherein the second color pixel is one of a plurality of second pixels which are included in the jth display area and are the same kind pixel as the second color pixel (Wu: [0062], In step S1003, as shown in FIG. 1a, a first subpixel and a second subpixel are set as a higher subpixel and a lower subpixel. It is noted that the color of the first subpixel is the same as the color of the second subpixel. It is noted that the setting of the first subpixel and the second subpixel is performed on the subpixels with the red color, the blue color and the green color respectively).
However, the combination of Kosei, Cha, Orio, Wang and Wu does not disclose wherein the first luminance value is an arithmetic average luminance value of the plurality of first pixels included in the jth display area, and wherein the second luminance value is an arithmetic average luminance value of the plurality of second pixels included in the jth display area.
The combination of Kosei and Wu discloses calculations used to determine a luminance value however other types of calculations are known including using an arithmetic average. In a similar field of endeavor of display devices, Ninan discloses wherein the first luminance value is an arithmetic average luminance value of the plurality of first pixels included in the jth display area, and
wherein the second luminance value is an arithmetic average luminance value of the plurality of second pixels included in the jth display area ([0063], In relation to embodiments of the present invention, other descriptive statistics/definitions (e.g., geometric mean, medium, mode, variance, or standard deviation) and/or scaling (×2, ×3, divided or multiplied by a scaling factor, etc.) and/or offsetting (+1, +2, −1, −2, subtracted or added by an offset, etc.) and/or weighting (e.g., assigning the two adjacent gray levels with the same or different weight factors) may be used to relate contrast thresholds with contrasts for the purpose of computing gray levels in a GSDF).
In view of the teachings of Kosei, Cha, Orio, Wang, Wu and Ninan, it would have been obvious to one of ordinary skill in the art to modify the system of Kosei, Cha, Orio and Wu to include the calculation of luminance by using averaging, as taught by Ninan, for the purpose of substituting known alternatives to achieve expected and intended results. 

Regarding claim 10, the combination of Kosei, Cha, Orio, Wang, Wu and Ninan further discloses
wherein the first color pixel is one of a plurality of first pixels which are included in the jth display area and are the same kind pixel as the first color pixel,
wherein the second color pixel is one of a plurality of second pixels which are included in the jth display area and are the same kind pixel as the second color pixel (Wu: [0062], In step S1003, as shown in FIG. 1a, a first subpixel and a second subpixel are set as a higher subpixel and a lower subpixel. It is noted that the color of the first subpixel is the same as the color of the second subpixel. It is noted that the setting of the first subpixel and the second subpixel is performed on the subpixels with the red color, the blue color and the green color respectively),
wherein the first luminance value is a weighted average luminance value of the plurality of first pixels included in the jth display area, and
wherein the second luminance value is a weighted average luminance value of the plurality of second pixels included in the jth display area (Ninan: [0063], In relation to embodiments of the present invention, other descriptive statistics/definitions (e.g., geometric mean, medium, mode, variance, or standard deviation) and/or scaling (×2, ×3, divided or multiplied by a scaling factor, etc.) and/or offsetting (+1, +2, −1, −2, subtracted or added by an offset, etc.) and/or weighting (e.g., assigning the two adjacent gray levels with the same or different weight factors) may be used to relate contrast thresholds with contrasts for the purpose of computing gray levels in a GSDF).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kosei, Cha, Orio, Wang and Wu further in view of Wang et al. (US PGPub 2013/0201166 hereinafter referred to as Wang ‘166). 

Regarding claim 15, the combination of Kosei, Cha, Orio, Wang and Wu does not disclose wherein the target gamma value is calculated by the following formula:
                
                    T
                    G
                    V
                    
                        
                            γ
                        
                    
                    =
                    
                        
                            
                                
                                    log
                                
                                ⁡
                                
                                    
                                        
                                            S
                                            L
                                            V
                                        
                                    
                                
                            
                            -
                            l
                            o
                            g
                            ⁡
                            (
                            F
                            L
                            V
                            )
                        
                        
                            
                                
                                    log
                                
                                ⁡
                                
                                    
                                        
                                            S
                                            T
                                            G
                                        
                                    
                                
                            
                            -
                            l
                            o
                            g
                            ⁡
                            (
                            F
                            T
                            G
                            )
                        
                    
                    ,
                
            
where TGV(γ) denotes the target gamma value, FLV denotes the first luminance value, SLV denotes the second luminance value, FTG denotes the first target gray level, and STG denotes the second target gray level
The combination of Kosei, Cha, Orio, Wang and Wu discloses calculating the target gamma value, however other calculations including using a logarithmic calculation are known. In a similar field of endeavor of display devices, Wang ‘166 discloses wherein the target gamma value is calculated by the following formula:
                
                    T
                    G
                    V
                    
                        
                            γ
                        
                    
                    =
                    
                        
                            
                                
                                    log
                                
                                ⁡
                                
                                    
                                        
                                            S
                                            L
                                            V
                                        
                                    
                                
                            
                            -
                            l
                            o
                            g
                            ⁡
                            (
                            F
                            L
                            V
                            )
                        
                        
                            
                                
                                    log
                                
                                ⁡
                                
                                    
                                        
                                            S
                                            T
                                            G
                                        
                                    
                                
                            
                            -
                            l
                            o
                            g
                            ⁡
                            (
                            F
                            T
                            G
                            )
                        
                    
                    ,
                
            
where TGV(γ) denotes the target gamma value, FLV denotes the first luminance value, SLV denotes the second luminance value, FTG denotes the first target gray level, and STG denotes the second target gray level (Wang ‘166: [0053] which includes the logarithmic equation to determine gamma).
In view of the teachings of Kosei, Cha, Orio, Wang, Wu and Wang ‘166, it would have been obvious to one of ordinary skill in the art to utilize the method of calculation taught in Wang ‘166 in the system of Kosei and Wu in order to achieve expected and intended results in calculating target gamma values. 

Regarding claim 16, the combination of Kosei, Cha, Orio, and Wang met the subject matter as in claim 1, and such combination further in view of Wu and Wang ‘166 as considered in claim 15 (with similar motivation for combining) further discloses 
wherein the target gamma value is calculated by reflecting a reference display area gamma value that is set to a reference display area (Wang ‘166: [0052], the frequently seen method of quantitating the side view performance of the display apparatus uses the Delta Local Gamma (hereinafter referred to as D_LG), and the D_LG value serves as the specification for the side view performance).

Regarding claim 17, the combination of Kosei, Cha, Orio, Wang, Wu and Wang ‘166 further discloses
wherein the target gamma value is calculated by the following formula:
                
                    T
                    G
                    V
                    
                        
                            γ
                        
                    
                    =
                    
                        
                            
                                
                                    log
                                
                                ⁡
                                
                                    
                                        
                                            C
                                            ×
                                            S
                                            L
                                            V
                                        
                                    
                                
                            
                            -
                            l
                            o
                            g
                            ⁡
                            (
                            F
                            L
                            V
                            )
                        
                        
                            
                                
                                    log
                                
                                ⁡
                                
                                    
                                        
                                            S
                                            T
                                            G
                                        
                                    
                                
                            
                            -
                            l
                            o
                            g
                            ⁡
                            (
                            F
                            T
                            G
                            )
                        
                    
                    ,
                
            
where TGV(γ) denotes the target gamma value, FLV denotes the first luminance value, SLV denotes the second luminance value, FTG denotes the first target gray level, STG denotes the second target gray level, and C denotes a constant for reflecting the reference display area gamma value (Wang ‘166: [0053] which includes the logarithmic equation to determine gamma, whereby the equation inherently reflects a default constant of 1 for the sample scenario concerned).

Regarding claim 18, the combination of Kosei, Cha, Orio, Wang, Wu and Wang ‘166 further discloses  
wherein the reference display area is a center display area of the display panel among the first to k" display areas (Wang ‘166: [0010], Therefore, it is an important subject to provide a display apparatus capable of adjusting a side-view gamma curve to change the side view performance without using a new mask and without significantly increasing the cost, and a method for driving the display apparatus).

Regarding claim 19, the combination of Kosei, Cha, Orio, Wang, Wu and Wang ‘166 further discloses
wherein the reference display area gamma value is a reference gamma value of the display panel (Wu: [0063], First, a gray level difference is calculated, in which the gray level difference is a difference between the gray level of the first subpixel (i.e., the red subpixel 221) and the gray level of the second subpixel (i.e., the red subpixel 231). Next, the first subpixel (i.e., the red subpixel 221) and the second subpixel (i.e., the red subpixel 231) are respectively determined as the higher subpixel and the lower subpixel if either the gray level difference is less than a difference threshold or the gray level of the first subpixel (i.e., the red subpixel 221) is greater than or equal to the gray level of the second subpixel (i.e., the red subpixel 231). In contrast, the first subpixel (i.e., the red subpixel 221) and the second subpixel (i.e., the red subpixel 231) are respectively determined as the lower subpixel and the higher subpixel if the gray level difference is greater than or equal to the difference threshold and the gray level of the first subpixel (i.e., the red subpixel 221) is less than the gray level of the second subpixel (i.e., the red subpixel 231). It is noted that the difference threshold may be determined by a manufacture).

Regarding claim 20, the combination of Kosei, Cha, Orio, Wang, Wu and Wang ‘166 further discloses  
wherein the reference display area gamma value is 2.2 (Wu: [0064], It is noted that the lookup process is configured to let the gray levels of the higher subpixel and the lower subpixel to be converged to a standard gamma curve using a gamma value of 2.2, thereby reducing color shift when displaying the image on an RGB display). 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693